—In an action to recover the proceeds of a certificate of deposit, the plaintiff appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated September 24, 1998, which, after a nonjury trial, denied his motion pursuant to CPLR 4404 (b) to set aside a determination of the same court, dated March 9, 1998, directing the entry of judgment in favor of him and against the defendant in the total sum of only $25,197.54.
Ordered that the order is affirmed, with costs.
The plaintiff’s motion pursuant to CPLR 4404 (b) to set aside the determination directing the entry of judgment in his favor in the total sum of only $25,197.54 was untimely since it was made five months after the determination (see, CPLR 4405).
In light of the foregoing, the plaintiff’s remaining contentions need not be addressed. S. Miller, J. P., O’Brien, Ritter and Altman, JJ., concur.